Citation Nr: 1025886	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims sought.

In February 2006 correspondence, the Veteran requested a personal 
hearing at a local VA office before a Decision Review Officer.  
In March 2006, the appellant was sent a letter notifying him that 
he was scheduled to appear for a hearing in April 2006.  The 
Veteran cancelled this hearing.  On his July 2006 substantive 
appeal, the Veteran requested a Board hearing at his local RO.  
The hearing was scheduled for March 2008.  See January 2008 
letter to Veteran.  He did not report for this hearing and has 
provided no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for residuals of a 
right knee injury and residuals of a left knee injury is 
warranted.

Service treatment records reflect that in April 1972, the Veteran 
was in a motorcycle accident and sustained an injury to his left 
knee.  The Veteran was treated and released to duty.  Three days 
later the Veteran returned to sick bay for a check of his knee.  
His knee was tender on the medial aspect.  The joint was stable.  
An x-ray of the left knee was negative for fracture or 
dislocation.

In February 1975, the Veteran complained of pain in his right 
knee and leg after falling on a ship and suffering a twisting 
injury to his right knee.  He could not fully straighten his leg 
and knee.  The leg was bruised, and the knee was tender.  
Moderate swelling was noted.  The Veteran was given an ice pack 
and Ace bandage.

When he returned to port, the Veteran was evaluated at the 
orthopedic clinic, where bloody aspirate was removed from the 
right knee.  A diagnosis at that time was difficult because of 
marked guarding, swelling, and tenderness.  On physical 
examination of the right knee, there was tenderness along the 
medial aspect of the knee, but not directly over the joint line.  
Collateral ligaments were intact, both in full extension and 20 
degrees of flexion.  Cruciates were intact.  There was 2+ 
effusion and ecchymosis on the medial aspect of the knee, as well 
as an abrasion over the medial aspect of the knee.  The Veteran 
was kept at strict bed rest for three days with heat and 
Butazoladine to the knee.  At the end of that time, the Veteran 
was relatively asymptomatic.  On re-examination of the knee, a 
positive McMurray sign was unable to be elicited.  At that time, 
the examiner felt that the Veteran had a resolving contused 
sprained knee, and no evidence of torn cartilage.  He had full 
range of motion, and the effusion had resolved.  The Veteran was 
discharged to full duty in February 1975.

At separation in December 1975, the Veteran's musculoskeletal and 
lower extremity examinations were normal.  A history of effusion 
to the right knee was noted.  On a December 1975 Report of 
Medical History, the Veteran marked that he had a history of a 
"trick" or locked knee, noting that he sustained a swollen 
right knee and severe bruise in February 1975.

The Veteran was afforded a VA examination in May 2006.  In 
discussing the Veteran's history based on his review of the 
claims file, the examiner noted that the Veteran's separation 
examination documented knee scars.  He also noted an April 1977 
physical examination, which referred to a fractured femur 
sometime in 1967.  When asked about this history at the May 2006 
examination, the Veteran denied having a fractured femur.  The 
examiner also stated that the record reflected an injury to the 
Veteran's left tibia in March 24, 1977, when he fell on a stick.  
The examiner then referenced an Agent Orange evaluation from May 
18, 2001, which was silent as to knee problems.

On review of the Veteran's computerized medical records, the 
examiner noted the Veteran's complaints of right and left knee 
pain in August 2004, and x-rays from November 2005 showing 
bilateral mild osteoarthritis.

The examiner found that the Veteran had mild bilateral knee 
osteoarthritis, which was much more likely than not unrelated to 
anything that occurred in service because with any in-service 
injury, continuing progression would have occurred.  With 
progression over the last 30 years since separation, the examiner 
expected to see more than mild osteoarthritis.  Significantly, 
the examiner also noted that there was no indication in the 
claims file that the Veteran had any substantial injury to his 
knees in service.

The Board finds several errors in the examiner's reported history 
of the Veteran's knees, and concludes that the examiner most 
likely reviewed a different veteran's claims file.  The Veteran's 
claims file is completely silent as to any medical records or 
history between the Veteran's discharge examination in December 
1975 and a private medical record in February 2001.  There is 
absolutely no evidence of record that the Veteran fractured his 
femur, injured his tibia, or underwent an Agent Orange 
evaluation.  The Veteran's discharge examination made no mention 
of knee scars, but noted a February 1975 injury to the Veteran's 
right knee.

Additionally, the examiner specifically based his conclusion on 
the fact that the Veteran did not have any substantial injury to 
his knees in service.  A review of the Veteran's claims file, 
however, clearly indicates that the Veteran had injuries to both 
his right and left knees in service, and as noted above, the 
right knee injury was documented at separation.  None of these 
injuries was discussed in the examiner's opinion (most likely 
because the examiner was looking at the wrong claims file).  The 
only time that the examiner referenced any accurate medical 
history was when he reviewed the Veteran's computerized medical 
record.  The examiner, however, did not have the opportunity to 
review the Veteran's actual service treatment records.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Id. at 311 (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.

Because the examiner clearly reviewed and relied upon the wrong 
veteran's claims file, the Board finds the May 2006 examination 
was inadequate.  A remand is therefore required to afford the 
Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA records 
since December 2006 pertaining to the 
Veteran's right and left knee.  The RO 
should also contact the Veteran and invite 
him to identify or submit any treatment 
records concerning his right knee 
disability that have not yet been 
submitted.  Following the receipt of the 
appellant's response, the RO should 
undertake appropriate action.

2.  After all records have been associated 
with the claims file, the RO should 
arrange for the Veteran to undergo 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability/ies affecting the 
knees, to include previously diagnosed 
osteoarthritis.  Then, with respect to 
each such diagnosed disability, the 
physician should offer an opinion, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the disability had its 
onset in or is otherwise medically related 
to service.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service 
treatment records, as well as the 
Veteran's contentions.  A complete 
rationale for any opinion must be 
provided.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should readjudicate 
the claims for service connection for 
residuals of a right knee injury and 
residuals of a left knee injury.  If 
either claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

